 



Exhibit 10.42
“[ * ]” denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.
CONFIDENTIAL LICENSE AGREEMENT
FOR THE Wii CONSOLE
(Western Hemisphere)
     THIS LICENSE AGREEMENT (“Agreement”) is entered into between NINTENDO OF
AMERICA INC. (“NOA”) and MIDWAY HOME ENTERTAINMENT INC. (“LICENSEE”). NOA and
LICENSEE agree as follows:
1. RECITALS
     1.1 NOA markets and sells advanced design, high-quality video game systems,
including the Wii video game console (“Wii”).
     1.2 LICENSEE desires use of the highly proprietary programming
specifications, unique and valuable security technology, trademarks, copyrights
and other valuable intellectual property rights of NOA and its parent company,
Nintendo Co., Ltd., which rights are only available for use under the terms of a
license agreement, to develop, have manufactured, advertise, market and sell
video game software for play on Wii.
     1.3 NOA is willing to grant a license to LICENSEE on the terms and
conditions set forth in this Agreement.
2. DEFINITIONS
     2.1 “Artwork” means the text and design specifications for the Game Disc
label and the Printed Materials in the format specified by NOA in the
Guidelines.
     2.2 “Bulk Goods” means Game Discs that have been printed with the Game Disc
label Artwork for delivery to LICENSEE without Printed Materials or other
packaging.
     2.3 “Check Disc(s)” means the pre-production Game Discs to be produced by
Nintendo.
     2.4 “Confidential Information” means the information described in
Section 8.1.
     2.5 “Development Tools” means the development kits, programming tools,
emulators and other materials of Nintendo, or third parties authorized by
Nintendo, that may be used in the development of Games under this Agreement.
     2.6 “Effective Date” means the earlier of November 19, 2006, or the date
that LICENSEE placed its first order for Bulk Goods.
     2.7 “Game Discs(s)” means custom optical discs for play on Wii on which a
Game has been stored.
     2.8 “Game(s)” means any interactive programs (including source and
object/binary code) developed to be compatible with Wii.
     2.9 “Guidelines” means the then current version of “Wii Programming
Guidelines,” “Licensee Packaging Guidelines,” and “Nintendo Trademark
Guidelines,” together with other guidelines provided by NOA to LICENSEE from
time to time.
     2.10 “Independent Contractor” means any individual or entity that is not an
employee of LICENSEE, including any independent programmer, consultant,
contractor, board member or advisor.

 



--------------------------------------------------------------------------------



 



     2.11 “Intellectual Property Rights” means individually, collectively or in
any combination, Proprietary Rights owned, licensed or otherwise held by
Nintendo that are associated with the development, manufacturing, advertising,
marketing or sale of the Licensed Products, including, without limitation,
(a) registered and unregistered trademarks and trademark applications used in
connection with Wii including Nintendo®, WiiTM, Official Nintendo Seal of
Quality®, and MiiTM , (b) select trade dress associated with Wii and licensed
video games for play thereon, (c) Proprietary Rights in the Security Technology
employed in the Games or Game Discs by Nintendo, (d) rights in the Development
Tools for use in developing the Games, excluding, however, rights to use,
incorporate or duplicate select libraries, protocols and/or sound or graphic
files associated with the Development Tools which belong to any third party and
for which no additional licenses or consents are required, (e) patents, design
registrations or copyrights which may be associated with the Game Discs or
Printed Materials, (f) copyrights in the Guidelines, and (g) other Proprietary
Rights of Nintendo in the Confidential Information.
     2.12 “Licensed Products” means Bulk Goods after being assembled by or for
LICENSEE with the Printed Materials in accordance with the Guidelines.
     2.13 “Marketing Materials” means marketing, advertising or promotional
materials developed by or for LICENSEE (or subject to LICENSEE’s approval) that
promote the sale of the Licensed Products, including but not limited to,
television, radio and on-line advertising, point-of-sale materials (e.g.,
posters, counter-cards), package advertising, print media and all audio or video
content other than the Game that is to be included on the Game Disc.
     2.14 “NDA” means the non-disclosure agreement related to Wii previously
entered into between NOA and LICENSEE.
     2.15 “Nintendo” means NOA’s parent company, Nintendo Co., Ltd., of Kyoto,
Japan, individually or collectively with NOA.
     2.16 “Notice” means any notice permitted or required under this Agreement.
All notices shall be sufficiently given when (a) personally served or delivered,
or (b) transmitted by facsimile, with an original sent concurrently by first
class U.S. mail, or (c) deposited, postage prepaid, with a guaranteed air
courier service, in each case addressed as stated below, or addressed to such
other person or address either party may designate in a Notice. Notice shall be
deemed effective upon the earlier of actual receipt or [ * ] after transmittal,
provided, however, any Notice received after the recipient’s normal business
hours will be deemed received on the next business day.
If to NINTENDO:
Nintendo of America Inc.
4820 -150th Ave. NE
Redmond, WA 98052
Attn: General Counsel
Fax: 425-882-3585
If to LICENSEE
Senior Vice President & Chief Marketing Officer
Midway Home Entertainment Inc.
c/o Midway Amusement Games, LLC
2704 W. Roscoe Street
Chicago, IL 60618
Fax: 773-961-2299
 
*   Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)

PAGE 2



--------------------------------------------------------------------------------



 



With a copy to: SVP and General Counsel
Midway Games Inc.
2704 West Roscoe St.
Chicago, IL 60618
     2.17 “Price Schedule” means the then current version of NOA’s schedule of
purchase prices and minimum order quantities for the Bulk Goods.
     2.18 “Printed Materials” means a plastic disc storage case, title page,
instruction booklet, warranty card and poster incorporating the Artwork.
     2.19 “Promotional Disc(s)” means custom optical discs compatible with Wii
that incorporate select game promotional or supplemental materials, as may be
specified or permitted in the Guidelines.
     2.20 “Proprietary Rights” means any rights or applications for rights
owned, licensed or otherwise held in patents, trademarks, service marks,
copyrights, mask works, trade secrets, trade dress, moral rights and publicity
rights, together with all inventions, discoveries, ideas, technology, know-how,
data, information, processes, formulas, drawings and designs, licenses, computer
programs, software source code and object code, and all amendments,
modifications, and improvements thereto for which such patent, trademark,
service mark, copyright mask work, trade secrets, trade dress, moral rights or
publicity rights may exist or may be sought and obtained in the future.
     2.21 “Rebate Program” means any then current version of NOA’s optional
rebate program, establishing select terms for price rebates under this
Agreement.
     2.22 “Reverse Engineer(ing)” means, without limitation, (a) the x-ray,
electronic scanning or physical or chemical stripping of semiconductor
components, (b) the disassembly, decompilation, decryption or simulation of
object code or executable code, or (c) any other technique designed to extract
source code or facilitate the duplication of a program or product.
     2.23 “Security Technology” means the highly proprietary security features
of the Wii and the Licensed Products to minimize the risk of unlawful copying
and other unauthorized or unsafe usage, including, without limitation, any
security signature, bios, data scrambling, password, hardware security
apparatus, watermark, hologram, encryption, digital rights management system,
copyright management information system, proprietary manufacturing process or
any feature which obstructs piracy, limits unlawful, unsafe or unauthorized use,
or facilitates or limits compatibility with other hardware, software,
accessories or peripherals, or with respect to a video game system other than
the Wii, or limits distribution outside of the Territory.
     2.24 “Term” means [ * ] from the Effective Date.
     2.25 “Territory” means all countries within the Western Hemisphere and
their respective territories and possessions.
     2.26 “Wii Network Services” means and includes the Wii Shop Channel
Services, WiiConnect24, and any related services and material delivered to a
consumer’s Wii console over the Internet.
3. GRANT OF LICENSE; LICENSEE RESTRICTIONS
     3.1 Limited License Grant. For the Term and for the Territory, NOA grants
to LICENSEE a nonexclusive, nontransferable, limited license to use the
Intellectual Property Rights to develop (or have developed on LICENSEE’s behalf)
Games for manufacture, advertising, marketing and sale by LICENSEE as Licensed
Products, subject to the terms and conditions of this Agreement. Except as
permitted under a separate written authorization from Nintendo, LICENSEE shall
not use the Intellectual Property Rights for any other purpose.
 
*   Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)

PAGE 3



--------------------------------------------------------------------------------



 



     3.2 LICENSEE Acknowledgement. LICENSEE acknowledges (a) the valuable nature
of the Intellectual Property Rights, (b) the right, title and interest of
Nintendo in and to the Intellectual Property Rights, and (c) the right, title,
and interest of Nintendo in and to the Proprietary Rights associated with all
aspects of Wii. LICENSEE recognizes that the Development Tools, Games, Game
Discs and Licensed Products will embody valuable rights of Nintendo and
Nintendo’s licensors. LICENSEE represents and warrants that it will not
undertake any act or thing which in any way impairs or is intended to impair any
part of the right, title, interest or goodwill of Nintendo in the Intellectual
Property Rights. LICENSEE’s use of the Intellectual Property Rights shall not
create any right, title or interest of LICENSEE therein. Licensee is authorized
and permitted to develop Games, and have manufactured, advertise, market, and
sell Licensed Products, only for play on Wii and only in accordance with this
Agreement.
     3.3 LICENSEE Restrictions and Prohibitions. LICENSEE is not licensed to and
covenants that, without the express, written consent of NOA, it will not at any
time, directly or indirectly, do or cause to be done any of the following:
          (a) grant access to, distribute, transmit or broadcast a Game by
electronic means or by any other means known or hereafter devised, including,
without limitation, by wireless, cable, fiber optic, telephone lines, microwave,
radiowave, computer or other device network, except (a) as a part of wireless
Game play on and among Wii systems, or between Wii and Nintendo DS systems
(b) for the purpose of facilitating Game development under the terms of this
Agreement, or (c) as otherwise approved in writing by Nintendo. LICENSEE shall
use reasonable security measures, customary within the high technology industry,
to reduce the risk of unauthorized interception or retransmission of any Game
transmission. No right of retransmission shall attach to any authorized
transmission of a Game;
          (b) authorize or permit any online activities involving a Game,
including, without limitation, multiplayer, peer-to-peer or online play, except
as expressly permitted by Nintendo in writing;
          (c) modify, install or operate a Game on any server or computing
device for the purpose of or resulting in the rental, lease, loan or other grant
of remote access to the Game;
          (d) emulate, interoperate, interface or link a Game for operation or
use with any hardware or software platform, accessory, computer language,
computer environment, chip instruction set, consumer electronics device or
device other than Wii, the Nintendo DS system, the Development Tools or such
other Nintendo system as NOA may authorize in the Guidelines;
          (e) embed, incorporate, or store a Game in any media or format except
the optical disc format utilized by Wii, except as may be necessary as a part of
the Game development process under this Agreement;
          (f) design, implement or undertake any process, procedure, program or
act designed to disable, obstruct, circumvent or otherwise diminish the
effectiveness or operation of the Security Technology;
          (g) utilize the Intellectual Property Rights to design or develop any
interactive video game program, except as authorized under this Agreement;
          (h) manufacture or reproduce a Game developed under this Agreement,
except through Nintendo; or
          (i) Reverse Engineer or assist in Reverse Engineering all or any part
of Wii, including the hardware, software (embedded or not) or the Security
Technology.
     3.4 No Free-Riding; No Co-Publishing Arrangements. To protect Nintendo’s
valuable Intellectual Property Rights, to prevent the dilution of Nintendo’s
trademarks and to preclude free-riding by third parties on the goodwill
associated with Nintendo’s trademarks, the license granted under this Agreement
is limited to LICENSEE and may not be delegated or contracted out for the
benefit of a third party, or to a division, affiliate, or subsidiary of
LICENSEE. This Agreement, together with all submissions, representations,
undertakings and approvals contemplated of LICENSEE by this Agreement, is and
shall remain the right and obligation only of LICENSEE. All Printed Materials
and Marketing Materials for a
CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)

PAGE 4



--------------------------------------------------------------------------------



 



Game shall prominently and accurately identify LICENSEE as NOA’s licensee.
Unless NOA agrees otherwise, in advance, in writing. NOA does not permit the
designation or identification of any third party co-publisher for a Game on any
Game Disc or Game Disc label Artwork, however, LICENSEE may identify a third
party as a co-publisher, licensor, developer or other partner of LICENSEE in
those Printed Materials (other than the Game Disc label), Marketing Materials or
Game credits, as authorized under the Guidelines. For purposes of clarification,
LICENSEE’s name, or logo, will appear on the Licensed Product Game Disc case and
Game Disc label as it appears in the preamble of this Agreement.
     3.5 Development Tools. NOA and Nintendo Co., Ltd. may lease, loan or sell
Development Tools to LICENSEE to assist in the development of Games under this
Agreement. Ownership and use of any Development Tools shall be subject to the
terms of this Agreement and any separate license or purchase agreement required
by Nintendo or any third party licensing the Development Tools. LICENSEE
acknowledges the respective interests of Nintendo, and in the case of
third-party Development Tools, such third parties, in and to the Proprietary
Rights associated with the Development Tools. LICENSEE’s use of the Development
Tools shall not create any right, title or interest of LICENSEE therein.
LICENSEE shall not, directly or indirectly, (a) use the Development Tools for
any purpose except the design and development of Games under this Agreement, (b)
reproduce or create derivatives of the Development Tools, except in association
with the development of Games under this Agreement, (c) Reverse Engineer the
Development Tools, or (d) sell, lease, assign, lend, license, encumber or
otherwise transfer the Development Tools. Anything developed or derived by
LICENSEE as a result of a study of the performance, design or operation of any
Nintendo Development Tools shall be considered a derivative work of the
Intellectual Property Rights and shall belong to Nintendo, but may be retained
and utilized by LICENSEE in connection with this Agreement. In no event shall
LICENSEE (i) seek, claim or file for any patent, copyright or other Proprietary
Right with regard to any such derivative work, (ii) make available any such
derivative work to any third party, or (iii) use any such derivative work except
in connection with the design and development of Games under this Agreement.
Anything developed or derived by LICENSEE as a result of a study of the
performance, design or operation of any third-party Development Tools shall be
governed by the terms of the license agreement applicable to such Development
Tools. Notwithstanding any referral or information provided or posted regarding
third-party Development Tools, NOA and Nintendo Co., Ltd. make no
representations or warranties with regard to any such third-party Development
Tools. LICENSEE acquires and utilizes third-party Development Tools at its own
risk.
     3.6 Third Party Developers. LICENSEE shall not disclose the Confidential
Information, the Guidelines or the Intellectual Property Rights to any
Independent Contractor, nor permit any Independent Contractor to perform or
assist in development work for a Game, unless and until such Independent
Contractor has signed a confidentiality agreement with LICENSEE that is no less
restrictive than the terms of Section 8 below. LICENSEE shall, upon request by
NOA, provide NOA with copies of the confidentiality agreements required by this
Section. Notwithstanding any such confidentiality agreement, LICENSEE shall
remain fully responsible for, and shall hold NOA and Nintendo Co., Ltd. harmless
against, any breach of the confidentiality agreement by any Independent
Contractor involving any Confidential Information, Guidelines, or Intellectual
Property Rights.
     3.7 Games Developed for Linked Play on Two Systems. In the event the
Guidelines permit LICENSEE to develop a Game for simultaneous or linked play on
Wii and on another Nintendo video game system, LICENSEE shall be required to
acquire and maintain with NOA such additional licenses as are necessary for the
use of the Proprietary Rights associated with such other Nintendo video game
system.
     3.8 In Game Advertising. LICENSEE shall not include advertising or product
placements for products or services of third parties, whether in the Game, as
separate content on a Game Disc (e.g., a trailer), or in the Printed Materials
without Nintendo’s prior written consent.
     3.9 Use of Mii Characters. LICENSEE shall not develop any Game that permits
Nintendo’s Mii characters to appear in the Game without NOA’s prior written
consent.
     3.10 Sending Data to Consumers. LICENSEE shall not, without the prior,
written consent of NOA, send any data, content, messages, advertising, or other
communications of any kind to any consumer’s Wii console through the Wii Network
Services or otherwise.
CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)

PAGE 5



--------------------------------------------------------------------------------



 



     3.11 Downloadable Content. If LICENSEE desires to develop Games, or
updates/additions of any kind for any Licensed Product, to be downloaded to
consumers through the Wii Network Services, the terms and conditions of such
development shall be separately agreed in writing between the parties. LICENSEE
acknowledges that the rights granted herein do not include the right to use the
Intellectual Property Rights to develop downloadable content.
4. SUBMISSION AND APPROVAL OF GAME AND ARTWORK
     4.1 Submission of a Completed Game to NOA. Upon completion of a Game,
LICENSEE shall deliver a prototype of the Game to NOA in a format specified in
the Guidelines. Delivery shall be made in accordance with the methods set forth
in the Guidelines. Each Submission shall include such other information or
documentation deemed necessary by NOA, including, without limitation, a complete
set of written user instructions, a complete description of any security holes,
backdoors, time bombs, cheats, “easter eggs” or other hidden features or
characters in the Game and a complete screen text script. LICENSEE must
establish that the Game and any other content included on the Game Disc complies
with the Advertising Code of Conduct of the Entertainment Software Ratings Board
(“ESRB”) and that the Game has been rated EC, E, E10+, T or M (or another
non-Adult Only category added by the ESRB) by the ESRB. LICENSEE shall provide
NOA with a certificate of rating for the Game issued by the ESRB.
     4.2 Testing of a Completed Game. Upon submission of a completed Game, NOA
and Nintendo Co., Ltd. shall promptly test the Game with regard to its technical
compatibility with and error-free operation on Wii, utilizing the lot check
process. Within a reasonable period of time after receipt, NOA shall approve or
disapprove such Game. If a Game is disapproved, NOA shall specify in writing the
reasons for such disapproval and state what corrections are necessary. After
making the necessary corrections, LICENSEE shall submit a revised Game to NOA
for testing. NOA shall not unreasonably withhold or delay its approval of any
Game. Neither the testing nor approval of a Game by NOA or Nintendo Co., Ltd.
shall relieve LICENSEE of its sole responsibility for the development, quality
and operation of the Game or in any way create any warranty by NOA or Nintendo
Co., Ltd. relating to any Licensed Product.
     4.3 Production of Check Discs. By submission of a completed Game to NOA in
accordance with section 4.1, LICENSEE authorizes Nintendo to proceed with
production of Check Discs for such Game. If NOA approves a Game, it shall
promptly, and without further notification to or instruction from LICENSEE,
submit such Game for the production of Check Discs. Unless otherwise advised by
LICENSEE, following production of the Check Discs, NOA shall deliver to LICENSEE
approximately [ * ] Check Discs for content verification, testing and final
approval by LICENSEE.
     4.4 Approval or Disapproval of Check Discs by LICENSEE. If, after review
and testing, LICENSEE approves the Check Discs, it shall promptly transmit to
NOA a signed authorization for production in the form specified in the
Guidelines. If LICENSEE does not approve the sample Check Discs for any reason,
LICENSEE shall advise NOA in writing and may, after undertaking any necessary
changes or corrections, resubmit the Game to NOA for approval in accordance with
the procedures set forth in this Section 4. The absence of a signed
authorization form from LICENSEE within [ * ] after delivery of the Check Discs
to LICENSEE shall be deemed disapproval of such Check Discs. Production of any
order for Bulk Goods shall not proceed without LICENSEE’s signed authorization.
     4.5 Cost of Check Discs and Disc Stamper. If LICENSEE: (a) disapproves the
Check Discs for any reason; (b) fails to order the minimum order quantity of any
Game approved by NOA within [ * ] after the date the Game was first approved by
NOA; or (c) submits a revised version of the Game to NOA after production of
such Game has commenced, LICENSEE shall reimburse NOA (or its designee) for the
reasonable estimated cost of the production of the Check Discs, including the
cost of the disc stamper. The payment will be due (i) [ * ] after NOA’s written
notification to LICENSEE of the Check Disc fee due NOA because of LICENSEE’s
failure to approve such Check Disc; (ii) [ * ] after the date the Game was first
approved by NOA; or (iii) upon the subsequent submission by LICENSEE of a
revised version of the Game to NOA, as the case may be.
 
*   Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)

PAGE 6



--------------------------------------------------------------------------------



 



     4.6 Submission and Approval of Artwork. Prior to submitting a completed
Game to NOA under Section 4.1, LICENSEE shall submit to NOA all Artwork for the
proposed Licensed Product. Within [ * ] of receipt, NOA shall approve or
disapprove the Artwork. If any Artwork is disapproved, NOA shall specify in
writing the reasons for such disapproval and state what corrections or
improvements are necessary. After making the necessary corrections or
improvements, LICENSEE shall submit revised Artwork to NOA for approval. NOA
shall not unreasonably withhold or delay its approval of any Artwork. The
approval of the Artwork by NOA shall not relieve LICENSEE of its sole
responsibility for the development and quality of the Artwork or in any way
create any warranty for the Artwork or the Licensed Product by NOA. All Artwork
must be approved prior to submitting an order for the Bulk Goods, and LICENSEE
shall not produce any Printed Materials for commercial distribution until such
Artwork has been approved by NOA.
     4.7 Promotional Discs. In the event NOA issues Guidelines in the future
that permit LICENSEE to develop and distribute Promotional Discs, either
separately or as a part of the Licensed Product, the content and specifications
of such Promotional Disc shall be subject to all of the terms and conditions of
this Agreement, including, without limitation, the Guidelines, the Price
Schedule and the submission and approval procedures provided for in this
Section 4.
5. ORDER PROCESS, PURCHASE PRICE, PAYMENT AND DELIVERY
     5.1 Submission of Orders by LICENSEE. After receipt of NOA’s approval for a
Game and Artwork, LICENSEE may at any time submit a written purchase order to
NOA for Bulk Goods for such Game. The terms and conditions of this Agreement
shall control over any contrary or additional terms of such purchase order or
any other written documentation or verbal instruction from LICENSEE. All orders
shall be subject to acceptance by NOA in Redmond, WA.
     5.2 Purchase Price and Minimum Order Quantities. The purchase price and
minimum order quantities for the Bulk Goods shall be set forth in NOA’s then
current Price Schedule. Unless otherwise specifically provided for, the purchase
price includes the cost of manufacturing a single Game Disc, together with a
royalty for the use of the Intellectual Property Rights. No taxes, duties,
import fees or other tariffs related to the development, manufacture, import,
marketing or sale of the Licensed Products (except for taxes imposed on NOA’s
income) are included in the purchase price and all such taxes are the
responsibility of LICENSEE. The Price Schedule is subject to change by NOA at
any time without Notice, provided however, that any price increase shall be
applicable only to purchase orders submitted, paid for, and accepted by NOA
after the effective date of the price increase.
     5.3 Payment. Upon placement of an order with NOA, LICENSEE shall pay the
full purchase price either (a) by tender of an irrevocable letter of credit in
favor of NOA (or its designee) and payable at sight, issued by a bank acceptable
to NOA and confirmed, if requested by NOA, at LICENSEE’s expense, or (b)  in
cash, by wire transfer to an account designated by NOA. All letters of credit
shall comply with NOA’s written instructions and all associated banking charges
shall be for LICENSEE’s account.
     5.4 Delivery of Bulk Goods. Bulk Goods shall be delivered to LICENSEE FCA
Torrance, California, USA, or such other delivery point within the continental
United States as may be specified by NOA. Orders may be delivered in partial
shipments, at NOA’s option. Title to Bulk Goods shall vest in LICENSEE in
accordance with the terms of the applicable letter of credit, or in the absence
thereof, upon delivery to LICENSEE and receipt by NOA of full payment for the
shipment at issue. The term “FCA” shall have the same meaning for purposes of
this Section as given by INCOTERMS 2000.
     5.5 Rebate Program. NOA, at its sole option, may elect to offer LICENSEE a
Rebate Program. The terms and conditions of any Rebate Program shall be subject
to NOA’s sole discretion. LICENSEE shall not be entitled to offset any claimed
rebate amount against other amounts owing NOA. No interest shall be payable by
NOA to LICENSEE on any claimed rebate. The Rebate Program is subject to change
or cancellation by NOA at any time without Notice.
6. MANUFACTURE OF THE LICENSED PRODUCT
     6.1 Manufacturing. Nintendo Co., Ltd. shall be the exclusive source for the
manufacture of the Game Discs, Check Discs and Promotional Discs, with
responsibility for all aspects of the
 
*   Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)

PAGE 7



--------------------------------------------------------------------------------



 



manufacturing process, including the selection of the locations and
specifications for any manufacturing facilities, determination of materials and
processes, appointment of suppliers and subcontractors and management of all
work-in-progress. Upon acceptance by NOA of a purchase order from LICENSEE and
receipt of payment as provided for at Section 5.3 herein, NOA shall place the
order with Nintendo Co., Ltd. who shall (through its suppliers and
subcontractors) arrange for manufacturing.
     6.2 Security Features. The final release version of the Game, the Game Disc
and the Printed Materials shall include such Security Technology as Nintendo, in
its sole discretion, deems necessary or appropriate to (a) reduce the risk of
unlawful copying or other unlawful, unsafe or unauthorized uses, (b) protect the
Proprietary Rights of Nintendo and of the LICENSEE, (c) promote consumer
confidence, and (d) increase the quality, reliability or operation of Wii.
     6.3 Printed Materials for Bulk Goods. Upon delivery to LICENSEE of Bulk
Goods, LICENSEE shall assemble the Printed Materials and Bulk Goods into the
Licensed Products in accordance with the Guidelines. No other materials, items,
products or packaging may be included or assembled with the Bulk Goods without
NOA’s prior written consent. Bulk Goods may be sold or distributed by LICENSEE
only when fully assembled in accordance with the Guidelines.
     6.4 Prior Approval of LICENSEE’s Independent Contractors. Prior to the
placement of a purchase order for Bulk Goods, LICENSEE shall obtain NOA’s
approval of any Independent Contractors selected to perform the production and
assembly operations. LICENSEE shall provide NOA with the names, addresses and
all business documentation reasonably requested by NOA for such Independent
Contractors. NOA may, prior to approval and at reasonable intervals thereafter,
(a) require submission of additional business or financial information regarding
the Independent Contractors, (b) inspect applicable facilities of the
Independent Contractors, and (c) be present to supervise any work on the
Licensed Products to be done by the Independent Contractors. If at any time NOA
deems the Independent Contractor to be unable to meet quality, security or
performance standards reasonably established by NOA, NOA may refuse to grant its
approval or withdraw its approval upon Notice to LICENSEE. LICENSEE may not
proceed with the production of the Printed Materials or assembly of the Licensed
Product by such Independent Contractor until NOA’s concerns have been resolved
to its satisfaction or until LICENSEE has selected and received NOA’s approval
of another Independent Contractor. NOA may establish preferred or required
supply sources for select components of the Printed Materials, or for assembly
of Printed Materials and Bulk Goods into Licensed Products, which sources shall
be deemed preapproved in accordance with this Section 6.4. LICENSEE shall comply
with all reasonable sourcing requirements established by NOA.
     6.5 Sample Printed Materials. Within a reasonable period of time after
LICENSEE’s assembly of an initial order for Bulk Goods for a Game title,
LICENSEE shall provide NOA with (a) [ * ]of the fully assembled Licensed
Product, and (b) [ * ]of the LICENSEE produced Printed Materials (excluding the
plastic disc storage case, warranty card, and poster) for such Game title.
     6.6 Retention of Sample Licensed Products by NOA. NOA or Nintendo may, at
their own expense, manufacture reasonable quantities of the Bulk Goods, and make
a reasonable number of copies of the Printed Materials to be used for archival
purposes, legal proceedings against infringers of the Intellectual Property
Rights and for other lawful purposes.
7. MARKETING AND ADVERTISING
     7.1 Approval of Marketing Materials. LICENSEE represents and warrants that
the Printed Materials and the Marketing Materials shall be of high quality and
comply with (a) the Guidelines, (b) the ESRB’s Advertising Code of Conduct and
Principles and Guidelines for Responsible Advertising, and (c) all applicable
laws and regulations in those jurisdictions in the Territory where they will be
used or distributed, including without limitation all applicable privacy laws
such as the Children’s Online Privacy Protection Act. Prior to actual use or
distribution, LICENSEE shall submit to NOA for review samples of all proposed
Marketing Materials. NOA shall, within [ * ] of receipt, approve or disapprove
of the quality of such samples. If any of the samples are disapproved, NOA shall
specify the reasons for such disapproval and state what corrections and/or
improvements are necessary. After making the necessary corrections and/or
improvements, LICENSEE shall submit revised samples for
 
*   Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)

PAGE 8



--------------------------------------------------------------------------------



 



approval by NOA. No Marketing Materials shall be used or distributed by LICENSEE
without NOA’s prior written approval. NOA shall not unreasonably withhold or
delay its approval of any proposed Marketing Materials.
     7.2 No Bundling. To protect Nintendo’s valuable Intellectual Property
Rights, to prevent the dilution of Nintendo’s trademarks and to preclude
free-riding by non-licensed products on the goodwill associated with Nintendo’s
trademarks, LICENSEE shall not market or distribute any Games or Game Discs that
have been bundled with (a) any peripheral designed for use with Wii that has not
been licensed or approved in writing by NOA, or (b) any other product or service
where NOA’s association, approval or endorsement might be suggested by bundling
the products or services.
     7.3 Warranty and Repair. LICENSEE shall provide the original consumer with
a minimum [ * ] day limited warranty on all Licensed Products. LICENSEE shall
also provide reasonable product service, including out-of-warranty service, for
all Licensed Products. LICENSEE shall make such warranty and repair information
available to consumers as required by applicable federal and state law.
     7.4 Business Facilities. LICENSEE agrees to develop and maintain
(a) suitable office facilities within the United States, adequately staffed to
enable LICENSEE to fulfill all responsibilities under this Agreement,
(b) necessary warehouse, distribution, marketing, sales, collection and credit
operations to facilitate proper handling of the Licensed Product, and
(c) customer service and game counseling, including telephone service, to
adequately support the Licensed Products.
     7.5 No Sales Outside the Territory. LICENSEE covenants that it shall not
market, sell, offer to sell, import or distribute the Licensed Products outside
the Territory, or within the Territory when LICENSEE has actual or constructive
knowledge that a subsequent destination of the Licensed Product is outside the
Territory.
     7.6 Defects and Recall. In the event of a material programming defect in a
Licensed Product that would, in NOA’s reasonable judgment, significantly impair
the ability of a consumer to play the Game, NOA may, after consultation with
LICENSEE, require the LICENSEE to recall the Licensed Product and undertake
suitable repairs or replacements.
     7.7 NOA Promotional Materials, Publications and Events. At its option and
expense, NOA may (a) utilize screen shots, Artwork and information regarding the
Licensed Products in Nintendo Power, Nintendo Power Source, official Nintendo
sponsored web sites or other advertising, promotional or marketing media, which
promote Nintendo products, services or programs, and (b) exercise public
performance rights in the Games and use related trademarks and Artwork in
connection with NOA sponsored contests, tours, conventions, trade shows, press
briefings and similar events which promote Wii.[ * ].
     7.8 Nintendo Gateway System. To promote and increase demand for games on
Nintendo video game systems, NOA licenses select games in various non-coin
activated commercial settings such as commercial airlines, cruise ships, rail
systems and hotels, where customers play games on specially adapted Nintendo
video game hardware referred to as the “Nintendo Gateway System”. If NOA
identifies a Game for possible license on the Nintendo Gateway System, the
parties agree to conduct good faith negotiations to determine commercially
reasonable terms for such participation.
8. CONFIDENTIAL INFORMATION
     8.1 Definition. Confidential Information means information provided to
LICENSEE by Nintendo or any third party working with Nintendo relating to the
hardware and software for Wii or the Development Tools, including, but not
limited to, (a) all current or future information, know-how, techniques,
methods, information, tools, emulator hardware or software, software development
 
*   Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)

PAGE 9



--------------------------------------------------------------------------------



 



specifications, proprietary manufacturing processes and/or trade secrets,
(b) any information on patents or patent applications, (c) any business, legal,
marketing, pricing or sales data or information, and (d) any other information
or data relating to development, design, operation, manufacturing, marketing or
sales. Confidential Information shall include all confidential information
disclosed, whether in writing, orally, visually, or in the form of drawings,
technical specifications, software, samples, pictures, models, recordings, or
other tangible items which contain or manifest, in any form, the above listed
information. Confidential Information shall not include (i) data and information
which was in the public domain prior to LICENSEE’s receipt of the same
hereunder, or which subsequently becomes part of the public domain by
publication or otherwise, except by LICENSEE’s wrongful act or omission,
(ii) data and information which LICENSEE can demonstrate, through written
records kept in the ordinary course of business, was in its possession without
restriction on use or disclosure, prior to its receipt of the same hereunder and
was not acquired directly or indirectly from Nintendo under an obligation of
confidentiality which is still in force, and (iii) data and information which
LICENSEE can show was received by it from a third party who did not acquire the
same directly or indirectly from Nintendo and to whom LICENSEE has no obligation
of confidentiality.
     8.2 Disclosures Required by Law. LICENSEE shall be permitted to disclose
Confidential Information if such disclosure is required by an authorized
governmental or judicial entity, provided that LICENSEE shall notify NOA as soon
as reasonably possible. LICENSEE shall use its best efforts to limit the
disclosure to the greatest extent possible consistent with LICENSEE’s legal
obligations, and if required by NOA, shall cooperate in the preparation and
entry of appropriate protective orders.
     8.3 Disclosure and Use. NOA may provide LICENSEE with highly confidential
development information, Guidelines, Development Tools, systems, specifications
and related resources and information constituting and incorporating the
Confidential Information to assist LICENSEE in the development of Games.
LICENSEE agrees to maintain all Confidential Information as strictly
confidential and to use such Confidential Information only in accordance with
this Agreement. LICENSEE shall limit access to the Confidential Information to
LICENSEE’s employees, and Independent Contractors that are in compliance with
the requirements of Section 3.6 above, having a strict need to know and shall
advise such individuals of their obligation of confidentiality as provided
herein. LICENSEE shall require each such individual retain in confidence the
Confidential Information pursuant to a written non-disclosure agreement with
LICENSEE. LICENSEE shall use its best efforts to ensure that individuals who are
permitted hereunder to work with or otherwise having access to Confidential
Information shall not disclose or make any unauthorized use of the Confidential
Information.
     8.4 Agreement Confidentiality. LICENSEE agrees that the terms, conditions
and contents of this Agreement shall be treated as Confidential Information. Any
public announcement or press release regarding this Agreement or the release
dates for Games developed by LICENSEE under this Agreement shall be subject to
NOA’s prior written approval. The parties may disclose this Agreement (a) to
accountants, banks, financing sources, lawyers, parent companies, affiliates and
related parties under substantially equivalent confidentiality obligations,
(b) in connection with any formal legal proceeding for the enforcement of this
Agreement, (c) as required by the regulations of the Securities and Exchange
Commission (“SEC”), provided that all Confidential Information shall be redacted
from such disclosures to the maximum extent allowed by the SEC, and (d) in
response to lawful process, subject to a written protective order approved in
advance by NOA.
     8.5 Notification Obligations. LICENSEE shall promptly notify NOA of the
unauthorized use or disclosure of any Confidential Information by LICENSEE or
any of its employees, or any Independent Contractor or its employees, and shall
promptly act to recover any such information and prevent further breach of the
obligations herein. The obligations of LICENSEE set forth herein are in addition
to and not in lieu of any other legal remedy that may be available to NOA under
this Agreement or applicable law.
     8.6 Continuing Effect of the NDA. The terms of this Section 8 supplement
the terms of the NDA, which shall remain in effect. In the event of a conflict
between the terms of the NDA and this Agreement, the provisions of this
Agreement shall control.
9. REPRESENTATIONS AND WARRANTIES
     9.1 LICENSEE’s Representations and Warranties. LICENSEE represents and
warrants that:
CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)

PAGE 10



--------------------------------------------------------------------------------



 



          (a) it is a duly organized and validly existing corporation and has
full authority to enter into this Agreement and to carry out the provisions
hereof,
          (b) the execution, delivery and performance of this Agreement by
LICENSEE does not conflict with any agreement or understanding to which LICENSEE
may be bound, and
          (c) excluding the Intellectual Property Rights, LICENSEE is either
(i) the sole owner of all right, title and interest in and to the trademarks,
copyrights and all other Proprietary Rights incorporated into the Game or the
Artwork or used in the development, advertising, marketing and sale of the
Licensed Products or the Marketing Materials, or (ii) the holder of such rights,
including trademarks, copyrights and all other Proprietary Rights which belong
to any third party but have been licensed from such third party by LICENSEE, as
are necessary for incorporation into the Game or the Artwork or as are used in
the development, advertising, marketing and sale of the Licensed Products or the
Marketing Materials under this Agreement.
     9.2 NOA’s Representations and Warranties. NOA represents and warrants that:
          (a) it is a duly organized and validly existing corporation and has
full authority to enter into this Agreement and to carry out the provisions
hereof, and
          (b) the execution, delivery and performance of this Agreement by NOA
does not conflict with any agreement or understanding to which NOA may be bound.
     9.3 INTELLECTUAL PROPERTY RIGHTS DISCLAIMER. NOA (ON ITS OWN BEHALF AND ON
BEHALF OF NINTENDO CO., LTD. AND ITS AFFILIATES, LICENSORS, SUPPLIERS AND
SUBCONTRACTORS) EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES
CONCERNING THE SCOPE OR VALIDITY OF THE INTELLECTUAL PROPERTY RIGHTS. NOA (ON
ITS OWN BEHALF AND ON BEHALF OF NINTENDO CO., LTD. AND ITS AFFILIATES,
LICENSORS, SUPPLIERS AND SUBCONTRACTORS) EXPRESSLY DISCLAIMS ANY WARRANTY THAT
THE DESIGN, DEVELOPMENT, ADVERTISING, MARKETING OR SALE OF THE LICENSED PRODUCTS
OR THE USE OF THE INTELLECTUAL PROPERTY RIGHTS BY LICENSEE WILL NOT INFRINGE
UPON ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER PROPRIETARY RIGHTS OF A THIRD
PARTY. ANY WARRANTY THAT MAY BE PROVIDED IN ANY APPLICABLE PROVISION OF THE
UNIFORM COMMERCIAL CODE OR ANY OTHER COMPARABLE LAW OR STATUTE IS EXPRESSLY
DISCLAIMED. LICENSEE HEREBY ASSUMES THE RISK OF INFRINGEMENT.
     9.4 GENERAL DISCLAIMER. NOA (ON ITS OWN BEHALF AND ON BEHALF OF NINTENDO
CO., LTD. AND ITS AFFILIATES, LICENSORS, SUPPLIERS AND SUBCONTRACTORS) EXPRESSLY
DISCLAIMS ANY AND ALL WARRANTIES WITH RESPECT TO THE BULK GOODS AND THE LICENSED
PRODUCTS, INCLUDING, WITHOUT LIMITATION, THE SECURITY TECHNOLOGY. LICENSEE
PURCHASES AND ACCEPTS ALL BULK GOODS AND LICENSED PRODUCTS ON AN “AS IS” AND
“WHERE IS” BASIS. NOA (ON ITS OWN BEHALF AND ON BEHALF OF NINTENDO CO., LTD. AND
ITS AFFILIATES, LICENSORS, SUPPLIERS AND SUBCONTRACTOR) EXPRESSLY DISCLAIMS ALL
WARRANTIES UNDER THE APPLICABLE LAWS OF ANY COUNTRY, EXPRESS OR IMPLIED,
INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A GENERAL OR
PARTICULAR PURPOSE.
     9.5 LIMITATION OF LIABILITY. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
NEITHER NOA, NINTENDO CO., LTD., [ * ] (NOR ANY OF THEIR AFFILIATES, LICENSORS,
SUPPLIERS OR SUBCONTRACTORS) SHALL BE LIABLE FOR LOSS OF PROFITS, OR FOR ANY
SPECIAL, PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES [ * ] ARISING OUT OF OR
RELATED TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY SUCH LOST PROFITS
OR DAMAGES THAT RESULT FROM THE BREACH OF THIS AGREEMENT [ * ]. NOA AND NINTENDO
CO. LTD. (OR THEIR RESPECTIVE AFFILIATES, LICENSORS OR SUPPLIERS) SHALL NOT BE
LIABLE FOR LOSS OF PROFITS, OR FOR ANY SPECIAL, PUNITIVE, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES OF LICENSEE OR ITS CUSTOMERS INCLUDING, WITHOUT
LIMITATION, ANY SUCH LOST PROFITS OR DAMAGES THAT RESULT FROM THE MANUFACTURE OF
THE BULK GOODS OR THE USE OF
 
*   Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)

PAGE 11



--------------------------------------------------------------------------------



 



THE BULK GOODS ON ANY NINTENDO VIDEO GAME SYSTEM BY LICENSEE OR BY ANY END USER.
10. INDEMNIFICATION
     10.1 Claim. “Claim” means any and all third party claims, demands, actions,
suits, proceedings, losses, liabilities, damages, expenses and costs, including,
without limitation, reasonable attorneys’ fees and costs and any expenses
incurred in the settlement or avoidance of any such claim. “Claim” shall
specifically include civil, criminal, and regulatory matters, and those brought
by any third party (including governmental authorities or agencies) under any
federal, state, or foreign law or regulation, or the rules of any
self-regulatory body (e.g., ESRB).
     10.2 LICENSEE’s Indemnification. LICENSEE shall indemnify and hold harmless
NOA and Nintendo Co., Ltd. (and any of their respective affiliates,
subsidiaries, licensors, suppliers, officers, directors, employees or agents)
from any Claims which are alleged to result from or be in connection with:
          (a) a breach by LICENSEE of any of the provisions in this Agreement,
          (b) any infringement of a third party’s Proprietary Rights as a result
of the design, development, advertising, marketing, sale or use of any aspect of
the Licensed Products, Promotional Materials or the Marketing Materials,
          (c) a defect, failure to warn, bodily injury (including death) or
other personal or property damage arising out of, or in connection with, the
design, development, advertising, marketing, sale or use of any aspect of the
Licensed Products, and
          (d) the design, development, advertising, marketing, sale or use of
any aspect of the Licensed Products, Promotional Materials or the Marketing
Materials.
NOA and LICENSEE shall give prompt Notice to the other of any Claim which is or
which may be subject to indemnification under this Section 10. With respect to
any such Claim, LICENSEE, as indemnitor, shall have the right to select counsel
and to control the defense and/or settlement thereof. NOA may, at its own
expense, participate in such action or proceeding with counsel of its own
choice. LICENSEE shall not enter into any settlement of any Claim in which
(i) NOA or Nintendo Co., Ltd. has been named as a party, or (ii) Intellectual
Property Rights have been asserted, without NOA’s prior written consent. NOA
shall provide reasonable assistance to LICENSEE in its defense of any Claim.
     10.3 LICENSEE’s Insurance. LICENSEE shall, at its own expense, obtain a
comprehensive policy of general liability insurance (including coverage for
advertising injury and product liability Claims) from an insurance company rated
at least B+ by A.M. Best. Such policy of insurance shall be in an amount of not
less than [ * ] on a per occurrence basis and shall provide for adequate
protection against any Claims. Such policy shall name NOA and Nintendo Co., Ltd.
as additional insureds and shall specify it may not be canceled without [ * ]
prior written Notice to LICENSEE, who shall, in turn, promptly provide Notice to
NOA of any such cancellation. A Certificate of Insurance shall be provided to
NOA’s Licensing Department not later than the date of the initial order of Bulk
Goods under this Agreement. If LICENSEE fails to provide NOA’s Licensing
Department with such Certificate of Insurance or fails to maintain such
insurance at any time during the Term and for a period of [ * ] thereafter, NOA,
in its sole discretion may 1) terminate this Agreement in accordance with
Section 13.2 herein; and/or 2) secure comparable insurance, at LICENSEE’s
expense, for the sole benefit and protection of NOA and Nintendo Co., Ltd. .
     10.4 Suspension of Production. In the event NOA deems itself at risk with
respect to any Claim under this Section 10, NOA may, at its sole option, suspend
production, delivery or order acceptance for any Bulk Goods, in whole or in
part, pending resolution of such Claim.
11. PROTECTION OF PROPRIETARY RIGHTS
     11.1 Joint Actions against Infringers. LICENSEE and NOA may agree to
jointly pursue cases of infringement involving the Licensed Products, as such
Licensed Products will contain Proprietary
 
*   Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)

PAGE 12



--------------------------------------------------------------------------------



 



Rights owned by each of them. Unless the parties otherwise agree, or unless the
recovery is expressly allocated between them by the court, in the event of such
an action, any recovery shall be used first to reimburse LICENSEE and NOA for
their respective reasonable attorneys’ fees and costs, pro rata, and any
remaining recovery shall be distributed to LICENSEE and NOA, pro rata, based
upon the fees and costs incurred in bringing such action.
     11.2 Actions by LICENSEE. LICENSEE, without the consent of NOA, may bring
any action or proceeding relating to an infringement or potential infringement
of LICENSEE’s Proprietary Rights in the Licensed Products. LICENSEE shall make
reasonable good faith efforts to inform NOA of such actions in a timely manner.
LICENSEE will have the right to retain all proceeds it may derive from any
recovery in connection with such actions.
     11.3 Actions by NOA. NOA, without the consent of LICENSEE, may bring any
action or proceeding relating to an infringement or potential infringement of
NOA’s Intellectual Property Rights in the Licensed Products. NOA shall make
reasonable, good faith efforts to inform LICENSEE of such actions likely to
affect LICENSEE’s rights in a timely manner. NOA will have the right to retain
all proceeds it may derive from any recovery in connection with such actions.
12. ASSIGNMENT
     12.1 Definition. “Assignment” means every type and form of assignment,
transfer, sale, sublicense, and/or delegation, of LICENSEE’s rights or
obligations under this Agreement, including, but not limited to, (a) a voluntary
assignment, transfer, sale, sublicense, or delegation by LICENSEE of all or any
portion of its rights or obligations under this Agreement, (b) the assignment,
transfer, sale, sublicense, or delegation of all or any portion of LICENSEE’s
rights or obligations under this Agreement to or by LICENSEE’s trustee in
bankruptcy, receiver, or other individual or entity appointed to control or
direct the business and affairs of LICENSEE, and (c) the merger or consolidation
of LICENSEE if LICENSEE is a corporation. Assignment also includes the sale,
assignment, transfer or other event affecting a change in the controlling
interest of LICENSEE, whether by sale, transfer or assignment of shares in
LICENSEE, or by sale, transfer or assignment of partnership interests in
LICENSEE, or otherwise. [ * ].
     12.2 No Assignment by LICENSEE. This Agreement and the subject matter
hereof are personal to LICENSEE. No Assignment of LICENSEE’s rights or
obligations hereunder shall be valid or effective without NOA’s prior written
consent, which consent may be withheld by NOA for any reason whatsoever in its
sole discretion. In the event of an attempted Assignment in violation of this
provision, NOA shall have the right at any time, at its sole option, to
immediately terminate this Agreement. Upon such termination, NOA shall have no
further obligation under this Agreement to LICENSEE or to LICENSEE’s intended or
purported assignee.
     12.3 Proposed Assignment. Prior to any proposed Assignment of this
Agreement, LICENSEE shall give NOA not less than [ * ] prior written Notice
thereof, which Notice shall disclose the name of the proposed assignee, the
proposed effective date of the Assignment and the nature and extent of the
rights and obligations that LICENSEE proposes to assign. NOA may, in its sole
discretion, approve or disapprove such proposed Assignment. Unless written
consent is given by NOA to a proposed Assignment, any attempted or purported
Assignment shall be deemed disapproved and NOA shall have the unqualified right,
in its sole discretion, to terminate this Agreement at any time. Upon
termination, NOA shall have no further obligation under this Agreement to
LICENSEE or to LICENSEE’s intended or purported assignee.
12.4 LICENSEE’s Obligation of Non-Disclosure. LICENSEE shall not (a) disclose
Nintendo’s Confidential Information to any proposed assignee of LICENSEE, or
(b) permit access to Nintendo’s
 
*   Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)

PAGE 13



--------------------------------------------------------------------------------



 



Confidential Information by any proposed assignee or other third party, without
the prior written consent of NOA to such disclosure.
13. TERM AND TERMINATION
     13.1 Term. This Agreement shall commence on the Effective Date and continue
for the Term, unless earlier terminated as provided for herein.
     13.2 Default or Breach. In the event that either party is in default or
commits a breach of this Agreement, which is not cured within [ * ] after Notice
thereof, then this Agreement shall automatically terminate on the date specified
in such Notice.
     13.3 Bankruptcy. At NOA’s option, this Agreement may be terminated
immediately and without Notice in the event that LICENSEE (a) makes an
assignment for the benefit of creditors, (b) becomes insolvent, (c) files a
voluntary petition for bankruptcy, (d) acquiesces to any involuntary bankruptcy
petition, (e) is adjudicated as a bankrupt, or (f) ceases to do business.
     13.4 Termination Other Than by Breach. Upon the expiration of this
Agreement or its termination other than by LICENSEE’s breach, LICENSEE shall
have a period of [ * ] to sell any unsold Licensed Products. All Licensed
Products in LICENSEE’s control following the expiration of such sell-off period
shall be destroyed by LICENSEE within [ * ] and Notice of such destruction (with
proof certified by an officer of LICENSEE) shall be delivered to NOA.
     13.5 Termination by LICENSEE’s Breach. If this Agreement is terminated by
NOA as a result of a breach of its terms and conditions by LICENSEE, LICENSEE
shall immediately cease all distribution, advertising, marketing or sale of any
Licensed Products. All Bulk Goods and Licensed Products in LICENSEE’s control as
of the date of such termination shall be destroyed by LICENSEE within [ * ] and
Notice of such destruction (with proof certified by an officer of LICENSEE)
shall be delivered to NOA.
     13.6 Breach of NDA or other NOA License Agreements. At NOA’s option, any
breach by LICENSEE of (a) the NDA, or (b) any other license agreement between
NOA and LICENSEE relating to the development of games for any Nintendo video
game system, which breach is not cured within the time period for cure allowed
under the applicable agreement, shall be considered a material breach of this
Agreement entitling NOA to terminate this Agreement in accordance with
Section 13.5 herein.
     13.7 No Further Use of the Intellectual Property Rights. Upon expiration or
termination of this Agreement, LICENSEE shall cease all use of the Intellectual
Property Rights for any purpose, except as may be required in connection with
the sale of the Licensed Products authorized under Section 13.4 herein. LICENSEE
shall, within [ * ] of expiration or termination, (a) return to NOA all
Development Tools provided to LICENSEE by Nintendo, and (b) return to NOA or
destroy any and all copies of materials constituting, relating to, or disclosing
any Confidential Information, including but not limited to Guidelines, writings,
drawings, models, data, and tools, whether in LICENSEE’s possession or in the
possession of any past or present employee, agent or Independent Contractor who
received the information through LICENSEE.. Proof of such return or destruction
shall be certified by an officer of LICENSEE and promptly provided to NOA.
     13.8 Termination by NOA’s Breach. If this Agreement is terminated by
LICENSEE as a result of a breach of its terms or conditions by NOA, LICENSEE may
continue to sell the Licensed Products in the Territory until the expiration of
the Term, at which time the provisions of Section 13.4 shall apply.
14. GENERAL PROVISIONS
     14.1 Export Control. LICENSEE agrees to comply with the export laws and
regulations of the United States and any other country with jurisdiction over
the Intellectual Property Rights, the Licensed Products or the Development
Tools.
     14.2 Force Majeure. Neither party shall be liable for any breach of this
Agreement occasioned by any cause beyond the reasonable control of such party,
including governmental action, war, riot or civil
 
*   Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)

PAGE 14



--------------------------------------------------------------------------------



 



commotion, fire, natural disaster, labor disputes, restraints affecting shipping
or credit, delay of carriers, inadequate supply of suitable materials, or any
other cause which could not with reasonable diligence be controlled or prevented
by the parties. In the event of material shortages, including shortages of
materials or production facilities necessary for production of the Bulk Goods,
NOA reserves the right to allocate such resources among itself and its
licensees.
     14.3 [Intentionally Omitted].
     14.4 Waiver, Severability, Integration, and Amendment. The failure of a
party to enforce any provision of this Agreement shall not be construed to be a
waiver of such provision or of the right of such party to thereafter enforce
such provision. In the event that any term, clause or provision of this
Agreement shall be construed to be or adjudged invalid, void or unenforceable,
such term, clause or provision shall be construed as severed from this
Agreement, and the remaining terms, clauses and provisions shall remain in
effect. Together with the NDA, this Agreement constitutes the entire agreement
between the parties relating to the subject matter hereof. All prior
negotiations, representations, agreements and understandings are merged into,
extinguished by and completely expressed by this Agreement and the NDA. Any
amendment to this Agreement shall be in writing, signed by both parties.
     14.5 Survival. In addition to those rights specified elsewhere in this
Agreement, the rights and obligations set forth in Sections 3, 8, 9, 10, 11,
12.4, 13.4, 13.7, 13.8 and 14 shall survive any expiration or termination of
this Agreement to the degree necessary to permit their complete fulfilment or
discharge.
     14.6 Governing Law and Venue. This Agreement shall be governed by the laws
of the State of Washington, without regard to its conflict of laws principles.
Any legal actions (including judicial and administrative proceedings) with
respect to any matter arising under or growing out of this Agreement, shall be
brought in a court of competent jurisdiction in King County, Washington. Each
party hereby consents to the jurisdiction and venue of such courts for such
purposes.
     14.7 Equitable Relief. LICENSEE acknowledges that in the event of its
breach of this Agreement, no adequate remedy at law may be available to NOA and
that NOA shall be entitled to seek injunctive or other equitable relief in
addition to any relief available at law.
     14.8 Attorneys’ Fees. In the event it is necessary for either party to this
Agreement to undertake legal action to enforce or defend any action arising out
of or relating to this Agreement, the prevailing party in such action shall be
entitled to recover from the other party all reasonable attorneys’ fees, costs
and expenses relating to such legal action or any appeal therefrom.
     14.9 Counterparts and Signature by Facsimile. This Agreement may be signed
in counterparts, which shall together constitute a complete Agreement. A
signature transmitted by facsimile shall be considered an original for purposes
of this Agreement.
IN WITNESS WHEREOF, the parties have entered into this Agreement on the dates
set forth below.

     
NOA:
  LICENSEE:  
NINTENDO OF AMERICA INC.
  MIDWAY HOME ENTERTAINMENT INC
 
   
By: /s/ James R. Cannataro                    
  By: /s/ Miguel Iribarren                    
Name: James R. Cannataro                    
  Name: Miguel Iribarren                    
Title: Executive VP, Administration
  Title: VP-Publishing                         

CONFIDENTIAL LICENSE AGREEMENT FOR THE Wii CONSOLE (WESTERN HEMISPHERE)

PAGE 15